MEMORANDUM DECISION.
Charles Bowden appeals from an order modifying a 1978 divorce judgment to increase his child support payments from five dollars to fifteen dollars per week per child for his three children. He contends that his former wife failed to meet the requirements outlined in Absher v. LaCombe, 432 A.2d 1241 (Me. 1981) and Mitchell v. Mitchell, 403 A.2d 1214 (Me.1979). He also argues that the trial court abused its discretion in setting the new amount of child support. Our review of the record reveals neither an insufficiency of proof nor an abuse of discretion. Accordingly, we affirm the order of the Superior Court, Penobscot County.
The entry is:
Judgment affirmed.
All concurring.